DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. The applicant has amended the claims and states: 
“Support for the amendment to claim 1 can be found in paragraphs [0079] and [0104]. The Amendment to Claim 1 renders the double patenting rejections set forth in the Final Office Action of May 4, 2020 moot.”  The applicant has not explained how the current amendment differentiates over patents 10,245,117 or 9,526,584.  The examiner believes that the prior double patenting rejection is proper.
This argument is not persuasive as will be explained below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  
Claims 1-24 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,245,117 (‘117) in view of claims 1-48 of U.S. 9,526,584 (584) and further in view of Jones et al. 2012/0078366. 
Currently amended claim 1 recites:
“A tissue expander comprising: an implantable portion comprising a fluid source in communication with an expandable chamber, wherein the expandable chamber includes an anterior portion, wherein the anterior portion includes a first deformable member and a second deformable member, wherein the first deformable member is disposed within the second deformable member, and the first deformable member has a thickness that is greater than a thickness of the second deformable member, 
wherein the implantable portion further comprises a communication component that comprises a floating antenna, the communication component secured to an inner surface of the first deformable member, the antenna configured for wireless communication with an external controller,
wherein the communication component is in operable communication with the fluid source.”


Patent ‘117 recites the limitation of the current application noting for example claims 1, 36-37 which recites:  
1. A tissue expander comprising: an implantable portion comprising a fluid source in communication with an expandable chamber, wherein the expandable chamber includes an anterior portion, wherein the anterior portion includes a first deformable member and a second deformable member, wherein the first deformable member is disposed within the second deformable member, and the first deformable member has a thickness that is about 1.5 to about 8 times the thickness of the second deformable member.

36. A tissue expander comprising: an implantable portion comprising a fluid source in fluid communication with an expandable chamber, a communication element secured to the expandable chamber and movable relative to the expandable chamber; and an external controller configured for wireless communication with the communication component to enable fluid to be released from the fluid source into the expandable chamber, wherein the communication element is disposed inside a pocket, and the pocket is attached to the expandable chamber, and wherein the communication element is secured inside the pocket such that it floats inside the pocket.
37. The tissue expander of claim 36 wherein the communication element is an antenna.



Here in patent ‘117, it is obvious to one having ordinary skill in the art that because the communication component enables fluid to be released from the fluid source it meets the newly added limitations of wherein the communication component is in operable communication with the fluid source.

Patent ‘584 claims 1-2 also recites:
A tissue expander comprising: an implantable portion comprising a fluid source in communication with an expandable chamber, a first deformable member, a second deformable member, and a lubricious material disposed between the first and second deformable members to reduce friction between the first and second deformable members, wherein the expandable chamber includes an anterior portion, wherein the anterior portion includes the first and second deformable members.


With regards to patent ‘584, (noting claims 1 and 16 for example)  it is obvious to one having ordinary skill in the art that because an implantable portion comprising a fluid source in communication with an expandable chamber is recited in the independent claim and wherein the first deformable member has a communication 

Thus, it is obvious to one having ordinary skill in the art that the patents claims recite and encompass the claimed invention of the application and are worded in a varied manner. The patents would be utilized to reject the application.

Conclusion
This is a continuation of applicant's earlier Application No. 16/372,159.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 7, 2021